Title: To John Adams from James Monroe, 15 February 1813
From: Monroe, James
To: Adams, John



February 15, 1813

I have the pleasure to inclose to you a report of a the com: of  the. 7th. on our for: relations with govts. in which the communications wh took place between the  Ex:  of the US. & the Br. govt., are review’d, & the a  project of an act of congress, relative to seamen submitted to considerations—The object  of the report seems to be and as it undoubtdly is, to place the controversy between the two nations on a just footing, to support the steps taken by measure of  the Ex: by a corresponding measure act of the Congress, and by taking from G.B.  the support all motive for the war, & from the opponents to the govt the ground of opposition, either procur peace & terminate itthe war by an honourable peace, or unite the country in a vigorous prosecution of the war. The   the bill  with certain amendments has passed the H. of R.—but has not yet been taken up in the Senate.
I had the pleasure to receive from you sometime since a letter which excited much my feelings. The proof which it afforded me of your confidence & esteem was highly very gratifying to me. Having highly respected in  my  life, the great abilities & the virtuous firmness which you displayed in our revolutionary struggle; having always entertaind  the highest the utmost ardor for confidence in your perfect independance of foreign influence, in your integrity, patriotism, and attachment to our happy union, I could never be indifferent either to what concern’d your welfare, the or to your sentiments & disposition toward me. In acknowledging that communication permit me to assure you that your opinions on the subject  to which it related had much weight with me. My sincere wish  is that, no innocent person shod. at one point confidence and to suffer fail to obtain redress, and I am persuaded whatever may have weaken the union, merits attention, and so far as been the character of the original transaction, that pray  be the possible prevention  many innocent persons have sufferd. I am aware that this calamity affecting one portion of the union only produces an injurious effect & think that    consideration in itself ought to be have much weight. I hope you My hope is that this cause of inquietude & complaint may be ad settled on just principles, & to the satisfaction of all parties. Your favorable opinion of their claim lends much to promote that result.
From your son we have recd. no letters of a late date. The Baltic being frozen up, & the comn. by land cut off, by the war between France & Russia, have prevented it. His view of the present state of affrs. between those powers, & in the north generally, will be very interesting & is looked for with anxiety by the President. At a time however so critical in theUStates, his absence has been regretted. o.
with great respect & esteem
